Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the amendment filed on 03/19/2021.  
The information disclosure statement/s (IDS/s) submitted on 01/05/2021, 01/08/2021 and 02/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  
Applicant has amended the drawings in order to overcome the objection to the drawings.  The drawing amendments filed on 03/19/2021 have been accepted and entered.  The objection to the drawings have been withdrawn by the examiner. 
The Applicant has amended claims 1 and 4, no new matter is added by the amendments.
The amendments filed on 03/19/2021 have been accepted and entered.  
The Applicant has canceled claims 2, 3 and 5.
Claims 1, 4 and 6 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Itou et al. (U.S. 2013/0342939 A1) in view of Hironori et al. (JP-2014-235068 A).  

In re to claim 1, Itou et al. disclose a circuit protection device (i.e. 21, fig. 1, see p. [0038]) which is provided between a direct-current power supply (i.e. 10, see p. [0036]) and a protection object circuit (i.e. 22, see p. [0038]) connected to the direct-current power supply (i.e. 10), and protects the protection object circuit from an overvoltage of the direct-current power supply by shutting off a connection between the direct-current power supply and the protection object circuit using a predetermined interrupting element (i.e. 211 and 212, see p. [0039]).  Except, Itou et al. fail to explicitly disclose that the device comprising: a bypass circuit which suppresses an electric alternating-current component from flowing to the interrupting element, wherein: the direct-current power supply is a battery pack in which a plurality of battery cells are connected in series; the interrupting element is provided for each electrode of the plurality of battery cells; the bypass circuit is a capacitor with one end thereof connected to an input end of the interrupting element; and the capacitor is provided to connect input ends of the adjacent interrupting elements.  Whereas, Hironori et al. teach that a device comprising: a bypass circuit (i.e. 20 and 30, fig 1,see p. [0014 & 0020-0021]) which suppresses an electric alternating-current component from flowing to the interrupting element (i.e. B, fig. 3, see ps. [0034, 0035 and 0048]), wherein: the direct-current power supply is a battery pack (i.e. 11, fig. 1) in which a plurality of battery cells are connected in series (i.e. C1 to Cn are connected in series, see fig. 1 and p, [0022]);  the bypass circuit is a capacitor (i.e. part of 33, fig. 3) with one end thereof connected to an input end of the interrupting element (i.e. B); and the capacitor is provided to connect input ends of the adjacent interrupting elements (i.e. B, fig. 3, see p. [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have  in order to be able to detour or by pass current flow from the defected cells and provide power supply to the load from the functioning battery cells only.  Except, Itou et al. and Hironori et al. fail to explicitly disclose that the interrupting element is provided for each electrode of the plurality of battery cells.  However, Hironori et al. disclose the claimed invention except for the interrupting element not been provided for each electrode of the plurality of battery cells.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have duplicated the interrupting element to all of the series connected battery cells of the power supply pack, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re to claim 4, Itou et al. disclose the circuit protection device (i.e. 21, fig. 1, see p. [0038]) according to claim 1.  Except, Itou et al. fail to explicitly disclose that wherein the capacitor is provided to correspond to every other one of adjacent battery cells.  Whereas, Hironori et al. teach that wherein the capacitor (i.e. part of 33) is provided to correspond to every other one of adjacent battery cells (i.e. C1-Cn, see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the circuit protection device of Itou et al. by incorporating a capacitor corresponding to every one of adjacent battery cells in order to block or filter AC components and noise in the power supply to the load..
In re to claim 6, Itou et al. disclose a voltage detection device (i.e. 21, fig. 1, see p. [0038]) comprising: the circuit protection device (i.e. 21, fig. 1, see p. [0038]) according to claim 1; and a voltage detection circuit (i.e. 212, fig. 1, see p. [0039]) which is the protection object circuit and detects a voltage of the direct-current power supply (i.e. see p. [0049-0051]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839